guilty plea, a petitioner must demonstrate a reasonable probability that,

                 but for counsel's errors, petitioner would not have pleaded guilty and

                 would have insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 58-59

                 (1985); Kirksey v. State, 112 Nev. 980, 988, 923 P.2d 1102, 1107 (1996).

                 Both components of the inquiry must be shown, Strickland, 466 U.S. at

                 697, and the petitioner must demonstrate the underlying facts by a

                 preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012, 103
P.3d 25, 33 (2004). We give deference to the district court's factual

                 findings if supported by substantial evidence and not clearly erroneous but

                 review the court's application of the law to those facts de novo.    Lacier v.

                 Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).

                             First, appellant claimed that his trial counsel failed to submit

                 as evidence a consultant fee paid to the victim's boyfriend and the cost of

                 insurance, which he argued would have made a difference in the outcome

                 at the preliminary hearing. Appellant failed to demonstrate that his trial

                 counsel's performance was deficient or that he was prejudiced. There was

                 slight or marginal evidence presented at the preliminary hearing that a

                 crime was committed and that appellant committed the crime. See Sheriff

                 v. Hodes, 96 Nev. 184, 186, 606 P.2d 178, 180 (1980). The evidence

                 appellant suggested should have been presented would not have had a

                 reasonable probability of altering the outcome of that proceeding.

                             Second, appellant claimed that his trial counsel failed to

                 challenge the restitution amount and never shared with appellant any

                 information about restitution as provided by the prosecutor. Appellant

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                       failed to demonstrate that his trial counsel's performance was deficient or

                       that he was prejudiced. The restitution amounts were set forth in the

                       guilty plea agreement and discussed during the plea canvass. Appellant

                       affirmatively acknowledged the accuracy of the negotiations as set forth in

                       the plea canvass. Appellant failed to demonstrate that there was a

                       reasonable probability of a different outcome had his trial counsel

                       challenged the restitution amounts or communicated further with

                       appellant.

                                    Third, appellant claimed that his trial counsel was ineffective

                       because he lacked training in the insurance industry. Appellant failed to

                       demonstrate that his trial counsel's performance was deficient or that he

                       was prejudiced. Appellant was charged with theft and uttering a forged

                       instrument. He failed to demonstrate that his counsel's training was

                       insufficient regarding these charges or how further training in the

                       insurance industry would have had a reasonable likelihood of altering the

                       outcome of the proceedings.

                                    Next, appellant claimed that the prosecutor failed to document

                       and support the restitution figures, he was innocent of the crime of theft,

                       the prosecutor withheld evidence regarding the cost of the insurance and

                       the fact that the victim's claim had been twice turned down, the victim

                       withheld valuable information, the prosecutor failed to disclose favorable

                       evidence, the prosecutor presented false evidence, and his sentence was

                       based on a mistake of fact that worked to his extreme detriment. These

                       claims are outside the scope of claims permissible in a post-conviction

SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    9009119
                petition for a writ of habeas corpus challenging the validity of a judgment

                of conviction based upon a no-contest plea.         See NRS 34.810(1)(a).
                Therefore, we

                            ORDER the judgment of the district court AFFIRMED.




                cc:   Eighth Judicial District Court Dept. 20
                      Thomas Vail
                      Attorney General/Carson City
                      Attorney General/Las Vegas
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A